Citation Nr: 0808655	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-25 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for prostate cancer, 
claimed as a result of herbicide exposure.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a back disorder 
(claimed as back pain).

4. Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression.

5. Entitlement to service connection for a foot disorder 
(claimed as bilateral pes planus).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The Board notes that, in his substantive appeal, the veteran 
indicated that his in-service noise exposure has caused 
ringing in his ears.  Although a claim for bilateral hearing 
loss is on appeal, a claim for tinnitus has not yet been 
adjudicated by the RO.  Therefore, the Board interprets the 
veteran's statement as an informal claim for service 
connection for tinnitus and refers such claim to the RO for 
appropriate action.

Finally, the veteran has claimed service connection for 
depression; however, the Board observes that the veteran has 
had diagnoses of both depression and anxiety.  Accordingly, 
the Board has recharacterized the issue of service connection 
for depression as service connection for a psychiatric 
disorder, to include anxiety and depression, as reflected on 
the title page.

The issue of entitlement to service connection for prostate 
cancer, claimed as a result of herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

2.  Clear and unmistakable evidence shows that bilateral 
hearing loss preexisted service, and clear and unmistakable 
evidence shows that bilateral hearing loss was not aggravated 
by service.  

3. Clear and unmistakable evidence shows that a back disorder 
preexisted service, and clear and unmistakable evidence shows 
that a back disorder was not aggravated by service.  

4. Clear and unmistakable evidence shows that a psychiatric 
disorder preexisted service, and clear and unmistakable 
evidence shows that a psychiatric disorder was not aggravated 
by service.

5.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed foot disorder.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2. A back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).
3. A psychiatric disorder was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4. A foot disorder was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in August 2004 and 
February 2005, prior to the initial unfavorable AOJ decision 
issued in April 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
August 2004 informed the veteran of how VA would assist him 
in developing his claim, and his and VA's obligations in 
providing such evidence for consideration and requested that 
he send any evidence in his possession to VA.  The February 
2005 notice advised him of records that VA had requested on 
his behalf.  However, neither letter provided the type of 
evidence necessary to establish service connection.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The August 2004 notice 
informed the veteran that service medical records had been 
requested and that he could submit evidence showing the dates 
of medical treatment in service, statements of those who knew 
of any injury or disability during active service, and 
medical evidence of treatment for the claimed disabilities 
after service.  Therefore, the Board finds that he should 
have reasonably understood the evidence required to establish 
service connection.  Accordingly, the Board concludes that 
any deficiency in notice is harmless, and to proceed with its 
decision would not be prejudicial.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the AOJ to the 
veteran addressed the evidence necessary to establish 
entitlement to disability ratings and effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  The veteran's 
service medical and personnel records and private treatment 
records were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  The veteran 
indicated that he received treatment for depression prior to 
the earliest medical evidence submitted, but that the 
provider for that treatment no longer practices and the 
veteran did not know how to get the records.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Without further identifying information, VA is 
not able to obtain these records, nor obligated to attempt to 
do so.  Thus, the Board finds that VA satisfied its duty to 
assist the veteran in obtaining available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
veteran has bilateral hearing loss, a foot disorder, a back 
disorder, or a psychiatric disorder as a result of his 
military service is not necessary to decide his claims.  Any 
current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
incurrence or aggravation of any of the claimed disorders in 
service, there is no competent basis upon which to conclude 
that the veteran's current disability is related to service.  
In addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that examinations are not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision.

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Service connection claims

Applicable statutes and regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system and arthritis, to a degree of 10 percent within one 
year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that, at the veteran's January 1969 
enlistment examination, findings of defective hearing, non-
specific myalgia of the back (no injuries), and nervousness 
and worry, which had been treated with medication, were 
noted.  Therefore, he is not presumed to have been in sound 
condition with regard to these disabilities upon entry into 
service.  38 U.S.C.A. § 1111; Wagner, supra.  Accordingly, 
service connection for bilateral hearing loss, a back 
disorder, and a psychiatric disorder may only be allowed on 
the basis of aggravation of these disorders during service.

Evidence: Bilateral hearing loss

The veteran contends that his current degree of bilateral 
hearing loss is a result of noise exposure from jet engines 
in service and that he experienced a decrease in hearing 
acuity while still in service.  Therefore, he claims that 
service connection is warranted for his bilateral hearing 
loss on the basis of aggravation.
The Board observes that the veteran has reported acoustic 
trauma in the military while serving as a fire fighter and on 
the crew of a rescue helicopter in Thailand.  Although the 
veteran's service medical records do not contain any 
documentation as to noise exposure, the veteran is competent 
to describe the nature and extent of his in-service noise 
exposure and such is consistent with his military 
occupational specialty of a fire fighter, as noted in his 
service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

As indicated, a hearing disability is noted on the veteran's 
January 1969 enlistment examination.  At enlistment, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
--
20
LEFT
15
15
15
--
30

A September 1970 audiogram revealed a decrease in hearing 
acuity.  Defective audio acuity, right ear, low and high 
frequency was diagnosed.  Pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
50
55
LEFT
25
25
25
35
30

However, at the veteran's September 1972 separation 
examination, pure tone thresholds were reported as below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
20
25
LEFT
10
15
10
15
20

No diagnosis relevant to the veteran's hearing was provided 
by the examining physician at separation.  The veteran has 
not submitted any post-service evidence showing a current 
diagnosis of bilateral hearing loss or that indicates his 
current level of hearing acuity.  Thus, the Board determines 
that the veteran does not have a current diagnosis of hearing 
loss disability as defined by VA regulations.

Evidence: Back disorder

The veteran contends that his current back disorder is a 
result of aggravation of a back disorder that was present 
prior to service.  Thus, he argues that service connection is 
warranted for his current back disorder.

Post-service private treatment records reveal that the 
veteran experiences chronic low back pain, and a January 2001 
X-ray reports degenerative changes of the thoracic spine.  
October 1982 records reveal a diagnosis of low back syndrome, 
reportedly as a result of working on an automobile tire; X-
rays showed no abnormalities.  Treatment records dated from 
May 1984 to June 1984 report complaints of low back problems 
on and off for the previous couple of years and which were 
recently aggravated by bending over at work.  A December 1989 
record indicates a diagnosis of some muscle spasm in the 
back.  In March 1996, the veteran was diagnosed with 
fibromyalgia, which apparently caused aching in his back.  In 
January 2000, the veteran was seen for an untreated back 
strain, which had occurred several weeks prior.  An August 
2000 record reveals that the veteran had strained his back 
again, and an assessment of chronic low back pain was 
recorded.  No subsequent treatment for a back disorder is of 
record.  However, as the veteran has been diagnosed with 
degenerative changes of the thoracic spine and his low back 
pain is described as chronic, the Board determines he has a 
current diagnosis of a back disorder.

Evidence: Psychiatric disorder
 
The veteran contends that his current psychiatric disorder is 
a result of aggravation of his preexisting nervous disorder 
during service.  Accordingly, he argues that service 
connection is warranted for a psychiatric disorder. 

At his January 1969 enlistment examination, the veteran 
reported having experienced worry and nervousness treated 
with medication prior to entering service.  Thereafter, in 
March 1969, a treatment record reports that he was placed on 
medication for anxiety.  At the September 1970 Flying Class 
III examination, the veteran again reported a history of 
nervous trouble, but no further comment was recorded by the 
examining physician.  The September 1972 separation 
examination reveals that the veteran had suffered nervousness 
prior to service and during the first year.  No service 
medical records reveal diagnoses or treatment specifically 
for depression.

Post-service records show that the veteran has a current 
diagnosis of a psychiatric disorder.  Specifically, private 
treatment records dated from May 1984 to January 1987 
periodically reflect the presence of chronic anxiety and 
chronic depression and records dated from November 1998 to 
August 1999 show a diagnosis of depression, with the August 
1999 record reporting that the depression had gone away.  A 
January 2003 private physical examination reveals a diagnosis 
of depression by history.  No subsequent medical evidence 
addresses diagnosis or treatment for depression, anxiety, or 
any psychiatric disorder.  However, given the chronic and 
recurring nature of the veteran's anxiety and depression, the 
Board determines that he has a current diagnosis of a 
psychiatric disorder.

Evidence: Foot Disorder

The veteran contends that he currently suffers bilateral pes 
planus as a result of his military service.  Therefore, he 
argues that service connection is warranted.  

The Board observes that the service medical records are 
negative for complaints, treatment, or diagnoses related to 
pes planus or any foot disorder, to include the veteran's 
enlistment and separation examinations.  Further the veteran 
has not submitted any post-service medical evidence that 
shows a diagnosis of bilateral pes planus or any foot 
disorder.  Thus, the Board concludes that the veteran does 
not have a current foot disorder. 

Analysis

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss, a back disorder, a psychiatric 
disorder, and a foot disorder.  The Board first considered 
whether service connection is warranted on a presumptive 
basis for bilateral hearing loss or a back disorder, as 
January 2001 X-rays showed degenerative changes of the 
thoracic spine.  However, the record fails to show that the 
veteran's preexisting hearing loss underwent an increase in 
severity to a compensable degree or that developed 
degenerative changes of the thoracic spine within one year 
following his service discharge in September 1972.  
Therefore, presumptive service connection is not warranted 
for aggravation of the veteran's bilateral hearing loss or 
back disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The Board next considered service connection on a direct 
basis.  However, the Board determines that no increase in 
severity during service has been shown for bilateral hearing 
loss, a back disorder, or a psychiatric disorder.  Service 
medical records are silent as to complaint or treatment for a 
bilateral hearing loss or a back disorder, to include the 
veteran's service separation examination.  Although the 
September 1970 audiogram appears to indicate a significant 
change in hearing acuity, especially in the right ear, the 
Board notes that the pure tone thresholds at separation are 
at or near the pure tone thresholds recorded at enlistment.  
Moreover, the physician at separation did not note any 
significant changes in the veteran's hearing.  The only in-
service reference to treatment for a psychiatric disorder is 
a March 1969 record, which reports a diagnosis of anxiety.  
Further, the September 1972 service separation examination 
reports that the veteran experienced nervousness prior to and 
during his first year in service, but reveals no current 
diagnosis or additional treatment in service.  Thus, there is 
no medical evidence showing a permanent increase in severity 
during service of the veteran's bilateral hearing loss, back 
disorder, or psychiatric disorder. 

There is also clear and unmistakable evidence post-service 
that there was no aggravation of the veteran's bilateral 
hearing loss, back disorder, or psychiatric disorder by his 
military service.  With regard to bilateral hearing loss, 
there is no post-service medical evidence that the veteran 
has a current disability as defined by VA regulations.  The 
only treatment record that refers to the veteran's hearing is 
dated in September 2000, and the record states that his 
hearing was normal.  

As for his back disorder and psychiatric disorder, the 
earliest record of post-service treatment for a back disorder 
is dated in October 1982, and the earliest recorded treatment 
for a psychiatric disorder is dated in May 1984, over a 
decade after discharge from service.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
at 1358.  

Additionally, with the exception of the degenerative changes 
of the thoracic spine noted by X-ray, the veteran's current 
diagnosis is chronic low back pain.  Pain alone is not a 
disability and without a diagnosed or identifiable underlying 
malady or condition, cannot be service-connected.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the 
veteran's episodes of back pain post-service have been 
attributed by his physician to recent injuries that have 
caused a recurrence of the back pain.  

Diagnoses of anxiety and depression are only reported 
periodically from May 1984 to January 1987 and depression 
alone only from November 1998 to August 1999, at which time 
it apparently resolved.  Thus, the Board finds that any 
change in severity of the veteran's psychiatric disorder was 
temporary.  As discussed, temporary flare-ups of a disorder 
do not constitute an increase in severity.  Also, the May 
1984 record reflects that the anxiety was, in part, due to 
the veteran's lack of employment.

Therefore, the Board finds that there is no competent medical 
evidence showing an increase in severity of the veteran's 
bilateral hearing loss, back disorder, or psychiatric 
disorder during his military service.  Additionally, there is 
clear and unmistakable evidence that there was no aggravation 
of these disorders during service.  Further, no competent 
medical professional has indicated that the veteran has a 
current diagnosis of a foot disorder.  The Board has 
considered the veteran's own statements with regard to the 
existence, severity and etiology of his claimed disorders.  
The veteran, as a layperson, is competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the questions of 
diagnosis, causation, and severity.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu at 494.  

Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Accordingly, service connection for bilateral pes planus is 
not warranted.

Further, when there is no increase in severity, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  Accordingly, the 
Board finds that a preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss, back 
disorder, or psychiatric disorder underwent an increase in 
severity while he was in service or that his depression was 
incurred in service.

 III. Other Considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral hearing loss, back disorder, a foot 
disorder, and a psychiatric disorder.  Therefore, his claims 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression is denied.


REMAND

The veteran has argued that his prostate cancer is a result 
of exposure to herbicides in service.  Therefore, he contends 
that he is entitled to a presumption of service connection 
based on herbicide exposure.  The Board determines that a 
remand is necessary for further development and adjudication 
by the AOJ. 

Initially, the Board observes that the veteran's service 
medical records and National Guard personnel records are 
associated with the claims file; however, the veteran's 
active service personnel records are not.  A response from 
the National Personnel Records Center states that Vietnam 
service could not be confirmed and that the records sent to 
the AOJ were incomplete.  The AOJ then informed the veteran 
that it had been unable to obtain service medical records, 
but did not comment on the veteran's service personnel 
records.  As the veteran's location of service is critical to 
adjudication of his claim, the Board determines that further 
efforts to obtain the veteran's service personnel records 
should be undertaken.

Additionally, subsequent to certification to the Board, the 
veteran submitted a personal statement and internet articles 
discussing the use of herbicides in Thailand.  See 38 C.F.R. 
§ 20.1304 (2007).  The Board notes that the veteran did not 
waive agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Thus, the Board may not properly 
consider such evidence in rendering its decision, and the 
claim must be remanded to the AOJ for review of the evidence 
and readjudication.

Accordingly, the case is REMANDED for the following action:

1.	A search should be conducted for the 
veteran's complete active service 
personnel records.  If necessary, the 
veteran may be requested to fill out NA 
Form 13075 (Questionnaire About 
Military Service).  Requests should be 
made in order to obtain the veteran's 
service personnel records from 
appropriate sources, to include NPRC, 
any alternate sources, or via 
reconstruction.  A response, negative 
or positive should be documented in the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All attempts to obtain or 
reconstruct the veteran's service 
personnel records should be documented.

2.	The AOJ should review all evidence 
relevant to the veteran's service 
connection claim for prostate cancer, 
to include the internet articles on 
herbicides in Thailand.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the July 2005 statement 
of the case.  The veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


